SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1225
CAF 12-01671
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF DWAYNE MCNALLY,
PETITIONER-RESPONDENT,

                     V                                           ORDER

ELIZABETH MCNALLY, RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR RESPONDENT-APPELLANT.

JAMES P. ROMAN, CHITTENANGO, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered August 9, 2012 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, modified a prior custody order by awarding petitioner sole
legal and residential custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court